Ns fileNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the claim 1 limitations for a zooming drive device provided in the strobe main body and including a movable member driven by an electric motor in the front-rear direction; and a magnet piece(s) attached to at least one of the movable member and the lens holder to connect the movable member and the lens holder to each other by a magnetic
force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852